Sutherland, J.
The Statute authorizes an entry of default for want of a disclosure. L. 1833, p. 898, See. 5.
On exception to disclosure for insufficiency, a notice to answer the exceptions or special interrogations, is the mode prescribed to obtain a full disclosure.
There is no way provided to compel actual appearance and answer to such special interrogations. But an insufficient disclosure, is no disclosure.
On the exceptions being allowed, and the failure of the garnishee to answer them, (Laws 1863, p.'397. Sec. 4. ) his default en ay be entered for want of a disclosure.
Motion denied.